Citation Nr: 0413062	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for 
varicose veins of the left leg.  

3.  Entitlement to an evaluation in excess of 20 percent for 
varicose veins of the left leg.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. Pointe, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from February 1960 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action by the RO 
that denied evaluations in excess of 20 percent for varicose 
veins of the right leg and the left leg, and also denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  In a rating action of March 
2003 the RO also denied entitlement to an evaluation in 
excess of 10 percent for a left knee disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is required to specifically inform the claimant of the 
evidence needed to substantiate his claim for an increased 
rating for a left knee disability, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  The RO has not 
provided this notice with regard to the veteran's claim for 
an increased rating for his left knee disability.  

In addition, the record indicates that the veteran has been 
receiving treatment for his service connected disabilities at 
a VA medical facility, but no clinical documentation of this 
treatment is currently in the claims folder.  The Board notes 
that this is significant because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  VA is required to obtain these 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2003).  

The Board also notes that the record indicates that the 
veteran has also been receiving treatment for varicose veins 
from a private physician, but no clinical records documenting 
this treatment are currently of record.  Such should also be 
obtained prior to further appellate consideration of the 
veteran's current claims.  

In addition, the veteran's representative has reported that 
the veteran was awarded disability benefits from the United 
States Social Security Administration (SSA) in a May 2003 
decision.  Records related to the veteran's Social Security 
disability claim should be obtained prior to further 
appellate consideration of the veteran's current claims.  

Also, the Board notes that the veteran last received a VA 
examination of his varicose veins on both legs in December 
2002, but the claims folder was not available for review by 
the examiner at that time.  He last received a VA examination 
of his left knee disability in February 2003, but the claims 
folder was also not available for review at that time.  
Moreover, the veteran's representative has contended that the 
above examinations were not adequate to determine the current 
degree of severity of the veteran's service connected left 
knee disability and his bilateral varicose vein disability.  
In addition, the Board believes that a medical opinion should 
be obtained regarding the question of whether the veteran's 
service connected disabilities are sufficiently severe as to 
preclude gainful employment.  

In regard to the veteran's left knee disability, the Board 
notes that opinions by the VA General Counsel dated July 1, 
1997 (VAOPGCPREC 23-97) and August 14, 1998 (VAOPGCPREC 9-98) 
have held that separate disability evaluations may be 
assigned for service-connected knee disability under 38 
C.F.R§ 4.71(a), Diagnostic Code 5003 and Diagnostic Code 5257 
when a veteran is found to have both arthritis and 
instability of the knee.  The evidence in this case indicates 
that the veteran's service-connected knee disabilities 
include traumatic arthritis and he has also complained of 
instability in his left knee.  Therefore, these opinions by 
the VA General Counsel are applicable in this case.  

In view of the above, this case is REMANDED o the RO for the 
following actions:

1.  The appellant with the specific notice 
required under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in regard 
to the veteran's claim for an increased rating 
for his left knee disability.  

2.  The RO or AMC should obtain from the 
Social Security Administration the records 
pertinent to the appellant's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  

3.  The RO or AMC should obtain copies of all 
clinical records documenting the veteran's 
treatment for his left knee disability and his 
bilateral varicose veins at the Salisbury, 
North Carolina, VA Medical Center.  All 
records obtained should be associated with the 
claims folder.  

4.  The RO or AMC should also contact Juli D. 
Williams, M.D., at 200 Medical Park Drive, 
Suite 250, in Concord, North Carolina 28025, 
and request copies of all clinical records 
documenting treatment for the veteran's 
varicose vein disabilities and for his left 
knee disorder.  All records obtained should be 
associated with the claims folder.  

5.  The veteran should be afforded a an 
orthopedic examination to determine the 
current severity of his service-connected left 
knee disorder.  All necessary special studies 
should be performed.  The claims folder must 
be made available to the examining physician, 
and the physician must state in the 
examination report, or an addendum, that the 
claims folder has been reviewed.  The examiner 
should report the ranges of left knee motion 
in degrees of flexion and extension.  In 
addition, the examiner should report the 
existence of subluxation or lateral 
instability in each knee and state whether 
such, if present, is slight, moderate, or 
severe in degree.  

The examiner should also comment on the 
presence or absence of weakened movement, 
excess fatigability, pain on motion, and 
incoordination caused by the service-connected 
left knee disability.  If possible, the degree 
of additional range of motion loss due to any 
weakened movement, excess fatigability, pain 
on undertaking motion, or incoordination 
should be expressed by the examiner as to each 
knee.  

The examiner should also express an opinion as 
to whether the left knee disability, together 
with varicose veins, precludes gainful 
employment consistent with the veteran's 
education and occupational experience.

6.  The RO should afford the veteran a 
vascular examination to evaluate the current 
severity of his bilateral varicose veins.  The 
claims folder must be made available to the 
examining physician, and the physician must 
state, in the examination report or in an 
addendum, that the claims folder has been 
reviewed.  The examiner should report whether 
there is involvement of superficial veins 
above and below the knee, secondary 
involvement of the deep circulation, 
ulceration, pigmentation, involvement of the 
saphonous vein ranging over 2 cm. in diameter, 
marked distortion and sacculation, or edema. 
The examiner should review the claims folder 
prior to completing the examination report.  

The examiner should also express an opinion as 
to whether the left knee disability, together 
with varicose veins, precludes gainful 
employment consistent with the veteran's 
education and occupational experience.

7.  Then, the RO or AMC should again 
adjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond.  The case should then be returned to 
this Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

